Exhibit 10.3 to 2009 10-K

February 22, 2000

Mr. James P. Boyce

Dear Jim:

I am pleased to extend to you this formal offer of employment with Convergys
Corporation in our Information Management Group (IMG). The purpose of this
letter is to confirm the details of the offer we have been discussing.

 

1. Position Description. We are offering you the opprortunity to join Convergys
as President – Internet Protocol Group reporting to me, President Convergys
Information Management Group, and to be part of my executive leadership team. As
we discussed, this positions in located in Cincinnati, Ohio. The scope of this
position will include, but is not limited to, shaping Convergys’ role in the IP
industry, developing and marketing appropriate products and driving the success
of this new business. We expect your start date to be as soon as possible but no
later than April 10, 2000.

 

2. Compensation. Your salary will be $18,333 per monthly pay period (which would
be $220,000 on an annualized basis.) Your annual bonus target will be $110,000
for plan year 2000. The bonus will be paid during the first quarter of the
following year according to the attainment of certain corporate goals and
specific goals for our internet business. This plan will be supplied in a
separate document. Your compensation will be reviewed annually and your salary
and bonus levels may be adjusted based on those reviews.

 

3. Signing Bonus. You will receive a signing bonus of $100,000. You will be paid
$50,000, less applicable taxes, with your first monthly paycheck and the other
$50,000 in the first paycheck following your one-year service anniversary. If
you terminate your employment at any time prior to the completion of two years
of service, you will be required to pay back a prorated portion of the signing
bonus.

Jim, every effort has been made to recognize your current level of performance
and compensation, including a $220,000 annual base salary and bonus of $110,000
at 100% performance, and for the first two years a $50,000 per year signing
bonus. I will also commit that your base pay and bonus in years three and four
will not be less than the combination of base, bonus and $50,000 signing bonus.
This means that your cash compensation will not be less than $380,000 in years
beyond one and two

 

4. Stock Options. You will be granted, subject to the approval of the
Compensation and Benefits Committee of the Board of Directors of Convergys
Corporation, stock options to purchase 20,000 Convergys Corporation common
shares in conjunction with the acceptance of this position. You will be eligible
to receive other annual grants of stock option for Convergys Corporation common
shares beginning January 1, 2001, expressly subject to the approval of the
Compensation and Benefits Committee of the Board of Directors of Convergys
Corporation. This plan includes a three-year vesting, 25%, 25%, and 50%
respectively.

 

5.

Restricted Stock. Subject to the approval of the Compensation and Benefits
Committee of the Board of Directors of Convergys Corporation, you will receive a
one-time grant of 20,000 shares of restricted Convergys Corporation common stock
in conjunction with your acceptance of this position, with restrictions lapsing
upon completion of four years of employment. In the event of involuntary



--------------------------------------------------------------------------------

 

termination without cause, you will receive a pro-rated amount of the 20,000
shares of restricted Convergys Corporation common shares with restrictions
lapsing upon termination of employment.

 

6. Benefits. You will be eligible to participate in the benefit plans
commensurate with your position according to the details of those plans.
Attached is a list of additional benefits to which you will be entitles. Further
information regarding the benefit plans will be provided to you at a mutually
acceptable time.

 

7. Severance. In the event of involuntary termination without cause, you will
receive an amount equal to one-year salary plus the current bonus target. In
addition, you will be reimbursed for medical benefit premiums for a maximum of
one year from your termination date. For purposes of this agreement, Convergys
Corporation shall have “Cause” to terminate you only if Convergys management
determines and notifies you in writing that you have committed fraud,
misappropriation, embezzlement, a violation of the Convergys’ Code of Business
Conduct, willful injuries to Convergys’ employees, property, business or
reputation, or willful negligence in performance of duties.

 

8. Arbitration. You agree to submit any disputes to a third-party arbitrator.
Convergys agrees to submit any disputes to a third-party arbitrator, except that
it may seek injunctive and equitable relief to secure enforcement of its rights
under the Non-Disclosure and Non-Competition Agreement.

This offer is contingent upon successful completion of an employment
physical/drug screening. As a condition of your employment, you will also be
required to sign a Non-Disclosure and Non-Competition Agreement (Attachment A).

If the above items are acceptable to you and you choose to accept our offer of
employment, please sign below as indicated by February 24, 2000. By your
acceptance, you acknowledge that your employment is “at will” and does not
obligate Convergys to employ you for a guaranteed period of time.

Jim on a personal note, I believe this opportunity, at this point in time with
Convergys is absolutely right. I have enjoyed our discussions to date, and am
excited about working with you. Should you have any questions, please call.

Sincerely,

 

/s/ Robert Marino           Robert Marino     Acceptance   By:   /s/ James P.
Boyce President         Date: February 24, 2000